           Case 1:20-cv-02538-LJL Document 122 Filed 04/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                4/27/2021
                                                                       :
ANTONY VARBERO,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      20-cv-2538 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
ANASTASIOS P. BELESIS, et al.,                                         :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
LEWIS J. LIMAN, United States District Judge:

        The Court has been informed by email (attached below) that the parties have reached a

settlement in principle in this case. Accordingly, it is hereby ORDERED that this action is

DISMISSED without costs and without prejudice to restoring the action to the Court’s calendar,

provided the application to restore the action is made within thirty (30) days of this Order. Any

application to reopen filed after thirty (30) days from the date of this Order may be denied solely

on that basis. Any pending motions are DISMISSED as moot, and all conferences and deadlines

are CANCELLED.



        SO ORDERED.


Dated: April 27, 2021                                      __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
           Case 1:20-cv-02538-LJL Document 122 Filed 04/27/21 Page 2 of 2


From:            Ariel Bouskila
To:              Liman NYSD Chambers; Michael Schwartz
Subject:         Re: Varbero v. Belesis; 20-cv-02538
Date:            Sunday, April 25, 2021 6:14:04 PM


CAUTION - EXTERNAL:

Your Honor,

On behalf of the plaintiff we confirm the below.

Ariel Bouskila, Esq.
Berkovitch & Bouskila PLLC
80 Broad St Ste 3303
New York New York 10004
212-729-1477x301

On Apr 25, 2021, 4:54 PM -0400, Michael Schwartz <mfs@michaelfschwartzlaw.com>,
wrote:
  Dear Judge Liman: Over the weekend the parties have negotiated and reached a settlement
  of the remaining issues in this case obviating the need to go to trial. We will file a stipulation of
  discontinuance with the court on Monday. Thank you for your assistance. MFS


  Michael F. Schwartz, Esq.
  40 Fulton Street, 7th floor
  New York, New York 10038
  Tel: (212) 964-1500 Fax: (212) 385-7933
  www.michaelfschwartzlaw.com

  CONFIDENTIALITY NOTICE: This e-mail may contain information that is privileged, confidential or
  otherwise protected from disclosure. If you are not the intended recipient of this e-mail, please notify
  the sender immediately by return e-mail, purge it and do not disseminate or copy it.


CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
